348 S.W.3d 116 (2011)
Margaret T. LOPEZ, Appellant,
v.
Mary W. McVAY, Respondent.
No. WD 72897.
Missouri Court of Appeals, Western District.
September 13, 2011.
Stephen K. Nordyke Butler, MO, for Appellant.
Michael E. McCausland and Charles A. Edgeller, Kansas City, MO, for Respondent.
Before Division I: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This is a negligence case. The jury returned a verdict for the defendant. One issue is whether the issue of liability was conclusively established by the "admissions" of defense counsel and other evidence. Another issue is whether the trial court should have granted a new trial, given certain allegedly inappropriate comments that defense counsel made during closing argument. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).